Sandler, J.
(concurring). Consideration of the issues raised by this appeal is complicated by the coming together of two circumstances. The Assistant District Attorney presented the evidence at the hearing on the assumption, ultimately rejected by the hearing Judge, that the officer had not requested the defendant to leave his vehicle. Accordingly, the Assistant District Attorney did not elicit in a detailed systematic way evidence concerning the possible intoxication of the defendant, which evidence emerged in an incidental and piecemeal manner. In addition, the hearing Judge decided the case on the legal judgment, erroneous in my view, that once the police had satisfied themselves that the defendant was not sick or in trouble, no further police activity was appropriate since the vehicle was not in operation. Accordingly he did not address himself in his thoughtful opinion to the evidence concerning the defendant’s apparent intoxication prior to being requested, as he found, to leave the car. Under these circumstances, it is surely appropriate for this court to exercise its power to make factual findings at least with regard to issues not determined by the hearing Judge *807because of his different understanding of the legal problem. From the evidence as a whole, it is apparent that the police officers could have reasonably believed the defendant to have been intoxicated before requesting him to leave the car, assuming that such a request was in fact made. The defendant was observed sleeping over the steering wheel of a parked vehicle whose blinker lights were flashing. It was difficult to rouse him. When he was awakened, the defendant spoke abusively, and in a slurred manner, to the police. He had what the police could have considered unusual difficulty in locating the registration and driver’s license. From these observations the police had a reasonable basis to believe that the defendant was intoxicated. Additionally, the police could reasonably have believed that the defendant had been driving the car in that condition, it surely being more likely that he had been driving the car before parking than that he had entered the car, put on the blinker lights, placed his key in the ignition, and then proceeded to go to sleep. That the police officer’s testimony on these matters was credible is surely confirmed by the fact that the defendant thereafter testified that he had consumed four or five scotches, one of them in the car, had driven friends home, and that, feeling tired, he had gone to sleep. It is unnecessary to determine whether the evidence was sufficient to justify an arrest for driving while intoxicated. (See CPL 140.10, subd 1, par [b].) Assuming, arguendo, that the evidence was not sufficient to justify arrest, I would think it relatively free from doubt that the circumstances established reasonable suspicion of the commission of a crime sufficient to support police action pursuant to CPL 140.50 (subd 1). Nor does the failure of the police to testify explicitly to such a suspicion eliminate the obvious significance of the facts established in this record. A second ground for sustaining the police action, which derives from the public service function of police officers alluded to in the majority memorandum is even more compelling. The police observations suggested at least the possibility that the defendant was intoxicated. If that turned out to be the fact, and the police had left him in the car with the key in the engine, the police would have been subject to legitimate criticism if the defendant had thereafter driven the car, injuring either himself or others. It was important to determine the precise nature of the defendant’s condition, and a request to step out of the car so that the police might observe him moving, standing and walking was appropriate to that end. If such observations confirmed that the defendant was intoxicated, it would have been the plain obligation of the police officers to encourage the defendant not to return to the vehicle and to give whatever assistance the defendant might have required under the circumstances.